Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-16 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application is a U.S. National Phase Application of PCT International Application No. PCT/JP2019/028406 filed on July 19, 2019.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-16 are allowed.
The claimed invention (claim 1 as representative of the independent claims) recites “ A display apparatus comprising: a pixel array section that has pixels arranged in a row direction and a column direction in a two-dimensional matrix pattern, each of the pixels including a display element; a scanning line provided for each of pixel rows arranged in the row direction; and a data line provided for each of pixel columns arranged in the column direction; wherein, with the data line in a state of holding a video signal voltage, a voltage of a scanning line different from the scanning line of the pixel targeted for writing is changed so as to vary a voltage of the data line via a capacity between the data line and the scanning line, the scanning line of the pixel targeted for writing being driven thereafter to write the voltage of the data line to the pixel.”
Independent claims 15 and 16 recite similar allowable subject matter.

9.	The following prior arts are representative of the state of the prior art:  
Yoo et al, U.S. Patent Publication No. 20110210958
Takahara, U.S. Patent Publication No. 20140264305
Kimura et al, U.S. Patent Publication No. 20150138253

10.	The prior arts cited fails to fairly teach or suggest the combined features of the invention including wherein, with the data line in a state of holding a video signal voltage, a voltage of a scanning line different from the scanning line of the pixel targeted for writing is changed so as to vary a voltage of the data line via a capacity between the data line and the scanning line, the scanning line of the pixel targeted for writing being driven thereafter to write the voltage of the data line to the pixel.	

11.	These features find support at least at paragraphs 0088-0106 of Applicant’s original specification.

12.	As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of 
	Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang et al, U.S. Patent Publication No. 20180190197.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Dorothy Harris/Primary Examiner, Art Unit 2625